Citation Nr: 1401765	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-40 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
New York, New York


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for additional disability due to a right ruptured Achilles tendon claimed as a result of VA medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1968 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In June 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Virtual VA claims file.


FINDING OF FACT

The proximate cause of any additional right ankle disability during and following treatment of the Veteran at Bronx VA Medical Center (VAMC) by VA is not carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital/medical treatment; or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right ruptured Achilles tendon, have not been met.  38 U.S.C.A. § 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to the claimant before the initial unfavorable adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice by letter in November 2007.  The RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151.  The letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this instance, the claims file contains the Veteran's service treatment records, VA treatment records, private medical records, Social Security Administration (SSA) records, and the Veteran's own assertions in support of his claim.  The Board has reviewed the file for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain; therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has also reviewed records on Virtual VA and the Veterans Benefits Management System (VBMS).

The Veteran was afforded a VA examination in August 2010.  The Board finds that the VA examination was adequate as the examiner reviewed the claims folder, considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The only issue before the Board is whether compensation is warranted under the provisions of 38 U.S.C.A. § 1151.

The law provides that compensation may be paid for a qualifying additional disability or qualifying death, not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability or death was: (a) carelessness, negligence, lack of proper skill, error in judgment, or other instances of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

From the plain language of the statute, it is clear that to establish entitlement to § 1151 benefits, all three of the following factors must be shown: (1) disability/additional disability, (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability, and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the claimant has an additional disability or died does not establish causation.  38 C.F.R. § 3.361(c)(1).  Continuation or natural progress of a disease or injury is not caused by VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by the Veteran's failure to follow medical instructions is not disability caused by treatment.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a claimant's additional disability or death, the claimant must show that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1)(ii).  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b).  Id.

The Board will begin by discussing the Veteran's lay statements before detailing the medical evidence.  In June 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  He testified that while taking a shower during his in-patient stay at the Bronx VAMC, he dropped the soap and, as he was retrieving the soap, he heard a popping sound in his right ankle.  He stated that he felt a great deal of pain and went to the nurse.  The nurse reportedly gave him aspirins and said they would get an X-ray in the morning.  He reported that the X-ray did not show any fractures.  He reported being discharged two days later and that he was limping at that time.

He further testified that he later went to see Dr. D.-B., a private physician.  He stated that Dr. D.-B. "just looked at [the ankle] and rubbed it" before explaining that the Veteran's Achilles' tendon was ruptured.  The Veteran stated that Dr. D.-B. sent him to Dr. L., another private physician.  Dr. L. sent him to St. Luke's Medical Hospital, where they did a MRI.  He testified that after that MRI was completed they diagnosed his injury "as a ruptured right Achilles tendon."

The Veteran further testified that Dr. L. put him in a Cam walker boot.  He testified that they were going to perform surgery on his ankle at Columbia Presbyterian Hospital, but the reason that the surgery never occurred "was because [the Veteran] was on a blood thinner."

He also testified that he was "officially diagnosed" by VA on December 19, 2006 when they performed a MRI.  He claimed that had the VA recognized his injury and sent him for a MRI instead of an X-ray in October, they would have operated and repaired it.

He testified that he never had the surgery and now walks with a permanent limp.  The ankle continued to bother him.  He reported having cramps and muscle spasms.  He also claimed that he experiences pain every day.

Finally, the Veteran also testified about the January 1969 injury of his right ankle during his active duty service.  He was a paratrooper and injured the ankle after a jump.  The Board notes that a VA examiner in August 2011 found that the 1969 injury was not related to his current ankle condition.  The August 2011 examination did not provide any other opinions related to the § 1151 claim and will therefore not be discussed further.

The Board will now discuss the medical evidence of record.  This discussion will largely proceed chronologically.  The VA records indicate that the Veteran was hospitalized at the Bronx VAMC from September 28, 2006 to October 4, 2006 for multiple episodes of transient aphasia and right facial droop.  The Veteran claims to have injured his ankle on October 2, 2006.  The discharge report notes that the Veteran sprained "his ankles during his stay."  The report notes that the X-ray showed no fracture and also explained the rest of the Veteran's hospital stay was unremarkable and that he was "stable on discharge."

On October 6, 2006 there is a physical therapy note from the Bronx VAMC.  The note provides that the Veteran "arrived unscheduled for training in auxiliary crutches with a referral from podiatry s/p Achilles tendon rupture.  [The Veteran] was kept [non-weight bearing] to be safe since referral did not mention [weight bearing] status.  [The Veteran] is safe with the auxiliary crutches at this time."

The claims file includes records from Drs. D.-B. and L., both private physicians.  The earliest private note is dated October 9, 2006.  The notes continue throughout October and November.  

There is radiology consultation from St. Luke's dated October 27, 2006.  An MRI was taken of the right ankle.  The findings were: "There is a complete tear of the distal Achilles tendon with 2.5 cm of retraction.  The distal tendon fragment measures 5 mm and is frayed.  There is surrounding soft tissue edema in the region of the tear.  

"There is a lateral subluxation of the peroneus longus tendon at the level of the lateral malleolus.  There is thinning of the peroneus brevis tendon.  The medial flexor and the extensor tendons are unremarkable.  

"There is mild edema in the anterolateral calcaneus.  Moderate to severe subchondral edema and cysts are noted at the second rarsometatarsal joint.  Mild dorsal spurring is seen at the talonavicular and cuneiform-navicular joint.  A moderate plantar calcaneal spur is noted.  

"The anterior talofibular ligament as well as other ankle ligaments are preserved.  The ankle mortise is preserved without osteochondral defects.  The sinus tarsi is unremarkable.  No significant ankle joint effusion is seen."

The impression was: "1. Complete rupture of the distal Achilles tendon with a gap of 2.5 cm.  Small and frayed distal tendon segment.  2. Disruption of the superior peroneal retinaculum with lateral subluxation of the peroneus longus tendon.  3. Partial tear of the peroneus brevis tendon.  4. Moderate arthrosis involving the second tarsometatarsal joint.  5. Plantar calcaneal spur."  

A note from Dr. D.-B. dated October 30, 2006 provided that the Veteran was seen for a follow-up.  The MRI was reviewed and noted to have shown a partial rupture.  The note indicated that the Veteran was using a Cam walker.  The plan included follow-up in three weeks and to "consider [a] repeat MRI in six weeks."  The note also indicated that the Veteran was told to stop smoking.  It was explained to him that smoking deters healing.

A private treatment note on November 20, 2006 provides that the Veteran was unable to do a single heel raise.  The Veteran was noted to have not stopped smoking.  The note also includes the line "consider sx [surgery] vs. conservative care."  A note dated November 27, 2006 provides that the Veteran's "foot appears stable and slowly healing."

During his consultations with Drs. D.-B. and L., the Veteran was also being seen by the neurology department of the Bronx VAMC for other issues.  There is a neurology note dated October 24, 2006 that indicates that the Veteran "was taken off the ASA last week in preparation for right Achilles tendon repair (tendon ruptured)...  The surgery is planned for [October 31] at Columbia."  However, there is no indication why the surgery did not occur in the VA records or in the private treatment records.

A VA treatment note dated December 15, 2006 reported that the Veteran presented for evaluation of his right Achilles tendon.  The note reported that the Veteran first presented to podiatry on October 6, 2006 complaining of "pain at the posterior aspect of the right ankle.  [The Veteran] felt and heard a 'pop.'  Deficit was easily palpable and ankle PF was limited.  MRI and surgery was discussed.  [The Veteran] was placed in Jones compression dressing and crutches (NWB).  [The Veteran] decided to seek a second opinion outside of VA system [Dr. B.-D.].  He agreed with diagnosis, set [the Veteran] up for MRI and surgery.  [The Veteran] had MRI at outside facility approximately 6 weeks ago.  [The Veteran] presents today for [follow-up] evaluation.  He has not yet had surgery and states that his pain has improved."

The plan provided in the December 15 note was that "since [the Veteran] is improving, albeit slowly, and he no longer has pain, I recommend continued use of Cam walker."  The note indicated that the Veteran was not wearing the Cam walker that day because he drove to hospital.  The Veteran has scheduled for an MRI at the Bronx VAMC.  The note indicated that the physician would compare the results to the earlier MRI from St. Luke's hospital and a treatment plan would be adjusted accordingly.

The MRI report from the Bronx VAMC is dated December 19, 2006.  The report provided the following: "An MRI of the right ankle was performed with multiple imaging sequences in the axial, sagittal and coronal planes.  Evaluation reveals diffuse enlargement with convex borders involving the Achilles tendon with mixed signal consistent with hemorrhage, findings are consistent with full thickness Achilles tendon tear 4-4.5 cm from insertion.  The remaining posterior ankle tendons including the flexor hallucis longus, flexor digitorum longus and tibialis posterior tendons are unremarkable as are the peroneal tendons.  No ligamentous injuries are appreciated, the ATF is intact.  There is no significant joint fluid.  There may be some minimal bone marrow edema within the talus.  No occult fractures are seen.

"Impression: 1. Enlarged Achilles tendon with convex borders and mixed signal consistent with intrasubstance hemorrhage and complete tendon tear 4-4.5 cm from insertion at calcaneus."

After the MRI, the Veteran was scheduled for physical therapy at the Bronx VAMC.  Physical therapy notes in the file begin in January 2007 and continue for many months.  

A VA orthopedic note dated January 10, 2007 reported that the Veteran injured his right Achilles tendon three months prior and is using a Cam walker.  The note further provided that the Veteran had a "well healed right Achilles tendon."  There was "no defect of the tendon.  Good strength of plantar flexion of right foot without pain."

A VA orthopedic note from February 12, 2007 reported that the Veteran is being "treated conservatively."  The Veteran reported "doing well with [physical therapy], increasing strength, no pain, now ambulating without Cam boot or cane."  However, he did complain of increased pain in his left knee secondary to stress placed by favoring his right foot.

A VA treatment note from March 20, 2007 reported that the Veteran "arrived today for treatment stating he reinjured his [right] Achilles [tendon] over the weekend when his foot got stuck in the snow (this event occurred two times over the weekend), he did not hear a pop nor did he twist his ankle but felt as though he may have strained the Achilles again, he reports 4/10 pain over the distal aspect of the Achilles, near where the rupture was, there is no pain with resisted movements but there is pain to palpation of the tendon, there is no resting pain, only pain with [weight bearing], very minor bruise over medial aspect of [joint] line..."  The Veteran reported that the pain was improving since the injury.  The Veteran was sent to physical therapy.

A note from early April 2007 from the Bronx VAMC reported that in March 2007, the Veteran "stepped in soft snow and had recurrent pain which has not resolved.  He is here for further evaluation."  The note further provided that the significant "risks and possible benefits of surgery [were] discussed.  [The Veteran] recognizes that his smoking is impairing his healing and knows that he should quit.  He is not an ideal candidate to surgically repair.  We have agreed that we should again try nonsurgical measures and see how he does.  Sent to prosthetics today for Cam with shoe lift."

A note from Bronx VAMC later in April 2007 explained that the Veteran was treated conservatively in a Cam boot and was sent to physical therapy and "was doing well."  Physical evaluation showed "palpable defect still present" but has "5/5 plantar flexion."  The physician further noted that the Veteran is being treated conservatively but "compliance with Cam [boot] is questionable."  The physician emphasized that the Veteran must wear the Cam boot at all times and that he should not drive."  

There is a note dated in May 2007 that explained there is "no pain, and [the Veteran is] able to walk well with no boot."

The VA records indicate that physical therapy continued but there is nothing of note in the records.  Then, in a VA orthopedic note dated September 8, 2008, the Veteran reported continued weakness and inability to tiptoe.  Surgical intervention was discussed, but the Veteran indicated that he wanted to attempt "one more trial" of physical therapy.  Physical therapy then continued through the end of 2008 and into 2009.  
An October 2008 note indicated that he was non-operative because "of medical comorbidities."  Finally, a note from January 2009 indicated that the Veteran's two Achilles ruptures were treated conservatively because he had suffered two stokes in the past.  While, more recent VA treatment records continue to list right Achilles rupture as an active issue, there are no other entries of note to discuss.

There is a letter dated June 17, 2009 from Dr. D.-B. in the claims file that reads: "Please be advised that [the Veteran] has a right Achilles tendon rupture he sustained at the VA Medical Center.  It would be best to have been repaired immediately."  Again, there is no discussion of why the Veteran was scheduled for surgery in October 2006 or why that surgery was never conducted.

The Veteran underwent a VA examination in August 2010.  The examiner wrote that the "Veteran sustained right Achilles rupture in 10/16/2006.  Injury was initially diagnosed as [a] sprain and later recognized by community physician as an Achilles rupture on 10/27 and [the] Veteran was placed in a Cam boot.  Veteran was evaluated by Bronx VA orthopaedics in 12/06 and treated conservatively in Cam walker given his significant risk factors (DM, obesity, tobacco use) and high likelihood for poor surgical outcome.  [Four] months later Veteran re-ruptured his Achilles and was again treated conservatively with a Cam boot.  Veteran complains of residual pain, stiffness, and weakness."

The Veteran reported that the condition had worsened progressively and that he takes Vicoden.  He described experiencing the following symptoms: giving way, pain, stiffness, weakness, and decreased speed of joint motion.  Instability, incoordination, and deformity were denied.  The Veteran reported no episodes of locking, dislocation or subluxation.  He reported experiencing daily and severe flare-ups that last hours.  The flare-ups reportedly occur after "prolonged walking/standing/sitting, squats, stairs, cold weather lifting/carrying" and he experiences partial relief with rest and activity modification.  He reported that he cannot stand for longer than 30 minutes or walk more than 3 blocks.  He walks with the aid of a cane.

Upon examination, the examiner reported that the Veteran's gait was antalgic and he had poor propulsion.  There was no evidence of abnormal weight bearing.  The examiner found a palpable defect in the Achilles tendon.  Decreased plantar flexion strength of 4 out of 5 and tendon abnormality were reported.  The examiner diagnosed the Veteran with chronic Achilles rupture in the right ankle.  The disability's impact included decreased mobility, problems with lifting and carrying, and decreased strength.

The examiner provided the following opinion: "The actual delay in diagnosis was 11 days.  This delay would not preclude surgical intervention by the community physician who recognized the injury.  If the community physician elected to perform surgery the delay in diagnosis would have had no long term bearing on [the] Veteran's outcome.  Most likely, conservative treatment was elected by the community physician due to the Veteran's significant co-morbidities which would place him at high risk for serious wound complications.  [The] Veteran was appropriately followed by the Bronx VA starting in 12/06.  Unfortunately, re-rupture following conservative treatment is a known complication.  The Bronx VA management besides an 11 day delay in diagnosis, which had no long term bearing, was appropriate."

The Board finds that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151.  The Veteran suffered an injury to his right ankle during in-patient care at the Bronx VAMC in October 2006.  It is clear from the record that an X-ray was taken that did not show any fracture but the Veteran was released with crutches.

However, simply suffering an injury is not enough to grant compensation.  There must also be proof that VA's care was careless, negligent, lacked proper skill, resulted from an error in judgment, or from some similar instance of fault on the part of VA in furnishing the treatment.  Alternatively, it must be shown that the injury was the result of an event not reasonably foreseeable.

The Veteran claims that (1) VA failed to properly diagnosis the injury to his ankle, (2) that the failure to properly diagnosis the injury led him to not receive proper treatment in the form of surgery, and (3) that by not having surgery he continues to live in pain.  The evidence in the file does not support his assertions.

First, the Veteran claims that the VA diagnosis of the injury did not occur until December 19, 2006.  However, there is a physical therapy note from the Bronx VAMC dated October 6 that indicates the Veteran suffered from a ruptured Achilles tendon in the right ankle, 4 days after the injury occurred.  Also, the December 15, 2006 VA treatment note indicates that when the Veteran was seen on October 6, surgery and having an MRI done were discussed.  The note further shows that on October 6, the Veteran was placed in a Jones compression dressing and given crutches.  However, at the time, the Veteran decided to seek a second opinion outside of VA.  Based on this evidence, VA indicated the true nature of the injury a few days after the injury and discussed the need for a MRI with the Veteran.

The Veteran decided to seek treatment from two private physicians and at St. Luke's.  The records show that he was given a Cam boot and seen throughout October and November by Drs. D.-B. and L..  The private records also show that it appears the Veteran was scheduled for surgery by the private physicians, but for reasons that are not specifically discussed, the surgery never occurred.  The Veteran claims that the surgery did not happen because he was on blood thinners.

Regardless of the reason, surgery was not performed and the Veteran continued to receive treatment throughout October and November.  In fact, in a note in November from the private physician, the Veteran is noted to be slowly healing.  When he was seen again by VA physicians in December, surgery was again discussed but conservative treatment was followed instead.

The VA records and the earlier private records indicate that the conservative treatment was working and he was healing.  He was healing despite the fact that the Veteran did not quit smoking and was advised on several occasions to wear the Cam boot more often.

While the Board does not concede there was a delayed diagnosis in this case, the VA examiner found that there was a delay of 11 days.  However, the examiner concluded that the delay did not preclude surgery.  The examiner concluded that "an 11 day delay in diagnosis, which had no long term bearing, was appropriate."

The opinion from the VA examiner is that "[m]ost likely, conservative treatment [i.e., not surgery] was elected...due to the Veteran's significant co-morbidities which would place him at high risk for serious wound complications."  In fact, the VA treatment records in January indicate that the pros and cons of surgery were discussed with the Veteran.  Those treatment records also indicate that the Veteran was reporting to his physical therapist and orthopedic physician at the Bronx VAMC that he was feeling better throughout January and February.  However, the record also indicates that he re-injured the ankle walking in the snow in March.  The VA examiner explained that "re-rupture following conservative treatment is a known complication."

This opinion mirrors the treatment the Veteran received from the private physicians and VA treatment providers.  He was given crutches when he was discharged from the Bronx VAMC on October 4 and only a couple of days later he was seen and diagnosed by the private physician who ordered the Veteran to wear a Cam boot.  Physical therapy continued throughout the winter and into the spring.

The Board notes that after the second injury in March 2007, surgery was again considered but the decision was made to follow a conservative plan given the risks surgery presented.  Based on the treatment reports and the VA examiner's opinion, the Board finds that there was no negligence in the decision to follow a conservative treatment plan.

In support of his claim, the Veteran submitted a short letter dated in June 2009 from Dr. D.-B. that, as discussed above, provided that the Veteran "has a right Achilles tendon rupture he sustained at the VA Medical Center.  It would be best to have been repaired immediately."  Under case law, a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record so that the Board will not have to rely on its own lay opinion to make a decision.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, Dr. D.-B.'s short statement is not accompanied by any rationale.  Conversely, the opinion from the VA examiner provides a rationale for her opinion as to why surgery was not used over the conservative approach followed.  She found that the risk factors associated with the Veteran's weight would have made surgery risky.  Again, the VA treatment records from January to March also indicate that the risks of surgery led to a decision to follow a conservative plan.  From the competent medical evidence, the Board finds that VA treatment was not careless, negligent, lacked proper skill, resulted from an error in judgment, or some similar instance of fault on the part of VA.  While it does appear that the private physicians were headed toward surgery in October, that decision was abandoned, and the reports from November 2006 indicated the Veteran was improving.

The Board also considered the lay statements offered in support of the Veteran's claim.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his condition.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, lay witnesses are not competent to provide a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is not competent to say that VA treatment providers were negligent.

Finally, there was nothing unforeseeable about this incident.  The VA examiner reported that re-rupture of the Achilles tendon was a known risk of conservative treatment.  Still, multiple physicians, inside and outside VA, pursued a conservative treatment plan.

After weighing the evidence favorable to his claim against that unfavorable to his claim, the Board concludes that the preponderance of the evidence is against a finding that that additional disability is due to an unforeseeable event, or carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, or on the furnishing of care without his informed consent.  Because the proximate cause element of a 38 U.S.C.A. § 1151 claim is not met, his appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for a right ruptured Achilles tendon claimed as a result of VA medical treatment is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


